DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 2, 4, 5 and 9-15 in the amendment filed on 7/5/2022. Claims 1-15 are currently pending in the present application.
Response to Arguments
Applicant’s arguments filed on 7/5/2022 with respect to claims 1-15 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please, replace claim 14 with the amended claim 14 as below.

	14. (Currently Amended) A computer system adapted to encapsulate digital data records in multiple, differently structured and unstructured formats accessible from multiple data storage locations, each of the digital data records representing an original data record, comprising:
	an ingest client adapted to ingest a plurality of the original data records from the multiple data storage locations,
	a server node adapted to iterate object-based programming functions therein that:
		separate each ingested original data record into a plurality of tuples,
		split out a data part and a fieldname part from each tuple,
		create a pointer by combining the fieldname part, a record identifier of the 
		append the created pointer to the data part to form a pointer pair which represents encapsulated data of its corresponding ingested original data record, each formed pointer pair having the same structure, and
		store the formed pointer pairs in a single data store of the server node, and
	a response client adapted to, upon a user query to the system, de-encapsulate selected pointer pairs in the data store based on the query store, for display and analysis by the user of the corresponding original ingested data records associated with the pointer pairs.

Allowable Subject Matter
Claims 1-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of Applicant's Remarks filed on July 5, 2022 (i.e., pages 7-11) with respect to the claim limitations point out and make clear the reason claims are patentable over the prior arts of record such as Coker (US No. 8,504,590 B2), Burleson D, “Object SQL, Pointers and Encapsulation”, http://www.dba-oracle.com/t_object_sql_pointers.htm, 1/14/2018, 4 pages”, and Glade et al. (US No. 8,332,613 B1). Thus, the reason for allowance is probably evident from the record and no statement for Examiner's reason for allowance is necessary (see MPEP 13202.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        7/13/2022